DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-9 and 20 are objected to because of the following informalities: 
Claim 1 recites “into the staging reservoir inlet and the device is in a staging orientation” in the last two lines of page 20. It is suggested to amend to --into the staging reservoir inlet when the device is in a staging orientation-- in order to fix a grammatical issue.
Appropriate correction is required.
It is suggested to replace the recitation of “the coupler input” with --the coupler inlet-- in claim 1, in order to fix what appears to be a typographical issue and avoid confusion within the claim.
Appropriate correction is required.
Claim 20 recites “rotating the device and primary reservoir control valve about a second axis” in lines 2-3. It is noted that the device 100 includes the primary reservoir control valve 120. It is suggested to remove the recitation of “the device” in order to avoid confusion.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-8, 10, 11, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Medlock (US 3,141,579).
	Regarding claim 1, Medlock discloses a device comprising: a staging reservoir 64 usable for measuring a volume of fluid therein and dispensing a volume of fluid therefrom (see figs. 5 and 6), the staging reservoir 64 comprising: a staging reservoir inlet configured to receive fluid flowing into the staging reservoir 64 when the device is in a fluid staging orientation (see fig. 5); and a staging reservoir outlet  configured to dispense fluid flowing out of the staging reservoir 64 when the device is in a fluid pouring orientation (see fig. 6); a coupler (lower region of adaptor 66, which connects to neck 62; see fig. 6) releasably attachable to a primary reservoir 60 and in fluid communication with the staging reservoir 64 (see figs. 5 and 6), the coupler comprising: a coupler mating surface 68 configured to receive and releasably attach to a primary reservoir mating surface 62; a coupler inlet configured to allow fluid to flow from the attached primary reservoir 60 and into the coupler (see fig. 6); and a coupler outlet configured to deliver fluid from the coupler, with a first fluid flow path defined between the coupler inlet and the coupler outlet (see fig. 6); a control valve 78 positioned between the coupler outlet and staging reservoir inlet (see figs. 5 and 6), the control valve 78 operable to selectively allow and restrict fluid flow between the coupler outlet and staging reservoir inlet along a second fluid flow path (path which includes seating surface 88; see fig. 6), wherein: when the control valve 78 is operating to allow fluid to flow into the staging reservoir inlet when the device is in a staging orientation (see fig. 5), fluid disposed in the primary reservoir 60 flows therefrom through the coupler inlet and into the staging reservoir 64 (see fig. 5), thereby staging a volume of fluid in the staging reservoir 64 (see fig. 5); and when the control valve 78 is operating to restrict fluid flow and the device is in a fluid pouring orientation (see fig. 6), fluid does not flow from the primary reservoir 60 and fluid flows from the staging reservoir outlet (see fig. 6); and wherein fluid staged within the staging reservoir 64 flows from the staging reservoir outlet when the device is in a fluid pouring orientation (see fig. 6). 
Regarding claim 6, Medlock discloses wherein the coupler further comprises a coupler sealing surface (portion of coupler which engages reservoir 60) configured to receive and seal to a primary reservoir sealing surface (reservoir upper surface in engagement with the lower region of adaptor 66; see fig. 6). 
	Regarding claim 7, Medlock discloses wherein when the device is in the fluid staging orientation (fig. 5) fluid is staged in the staging reservoir 64 in a primary volume that is below a straight line drawn between the staging reservoir inlet and staging reservoir outlet with respect to gravity (i.e. dependent on the amount of fluid in the primary reservoir).
Regarding claim 8, Medlock discloses wherein the coupler mating surface 68 and primary reservoir mating surface 62 are configured as cooperating threaded couplings (see figs. 5 and 6).
	Regarding claims 10 and 11, (in addition to the elements discussed in claim 1) Medlock further discloses wherein the device is rotatable to a staging orientation (see fig. 5), and is further rotatable to a dispensing orientation different from the staging orientation (see fig 6).
Regarding claim 17, Medlock discloses wherein the device is rotated about a first direction to a staging orientation (fig. 5), and rotated about a second direction to orient the device in a dispensing orientation (fig. 6), wherein the first direction and second direction are substantially perpendicular (see figs. 5 and 6).
Regarding claim 18, Medlock discloses a method of dispensing fluid from a primary reservoir 60, the method comprising the steps of: providing a dispensing device having a coupler (lower region of adaptor 66, which connects to neck 62; see fig. 6), a control valve 78/88 (see figs. 5 and 6), and a staging reservoir 64 (see fig. 5); securing the coupler to the primary reservoir (via threaded engagement; see figs. 5 and 6); rotating the device and primary reservoir about a first axis in a first direction to a staging orientation (see fig. 5); opening the control valve 78/88 to allow fluid to flow from the primary reservoir 60, through the coupler and the control valve 78/88 (see fig. 5), and into the staging reservoir 64 (see fig. 5); closing the control valve 78/88 once a desired amount of fluid has been received in the staging reservoir 64; and rotating the device and primary reservoir to a dispensing orientation (see fig. 6) to dispense the fluid from the staging reservoir 64.
Claims 1, 2 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Battle et al. (US 2021/0063220).
	Regarding claim 1, Battle discloses a device comprising: a staging reservoir 16a, 16b usable for measuring a volume of fluid therein and dispensing a volume of fluid therefrom (see figs. 24 and 25, and paragraphs 43 and 66), the staging reservoir 16a and 16b comprising: a staging reservoir inlet 24a and 24b configured to receive fluid flowing into the staging reservoir 16a, 16b when the device is in a fluid staging orientation (tilted with cap 40 on; see paragraph 65); and a staging reservoir outlet 18  configured to dispense fluid flowing out of the staging reservoir 16a, 16b when the device is in a fluid pouring orientation (see figs. 24a, 24b and paragraph 57); a coupler (see marked-up fig. 24) releasably attachable to a primary reservoir 12 and in fluid communication with the staging reservoir 16a, 16b, the coupler comprising: a coupler mating surface 38 configured to receive and releasably attach to a primary reservoir mating surface (see figs. 1 and 24); a coupler inlet 34 configured to allow fluid to flow from the attached primary reservoir 12 and into the coupler (see paragraph 46); and a coupler outlet configured to deliver fluid from the coupler (see marked-up fig. 24), with a first fluid flow path 32 defined between the coupler inlet and the coupler outlet (see marked-up fig. 24 and paragraph 46); a control valve 26a, 27a positioned between the coupler outlet and staging reservoir inlet 24a, 24b (see marked-up fig. 24), the control valve 26a, 27a operable to selectively allow and restrict fluid flow between the coupler outlet and staging reservoir inlet 24a, 24b along a second fluid flow path 20a (see fig. 24), wherein: when the control valve 26a, 27a is operating to allow fluid to flow into the staging reservoir inlet 24a, 24b when the device is in a staging orientation, fluid disposed in the primary reservoir 12 flows therefrom through the coupler inlet and into the staging reservoir 16a, 16b (see paragraph 65), thereby staging a volume of fluid in the staging reservoir 16a, 16b; and when the control valve 26a, 27a is operating to restrict fluid flow and the device is in a fluid pouring orientation (tilted with closure 40 removed; see paragraph 65); and wherein fluid staged within the staging reservoir 16a, 16b flows from the staging reservoir outlet when the device is in a fluid pouring orientation (see paragraph 65). 

    PNG
    media_image1.png
    686
    728
    media_image1.png
    Greyscale

Marked-up fig. 24

Regarding claim 2, Battle discloses wherein the staging reservoir includes one or more graduated indicators (i.e. 10ml; see figs. 5 and 7) for indicating one or more volumes of fluid and usable for measuring a volume of fluid staged in the staging reservoir (see paragraph 65).
Regarding claim 6, Battle discloses wherein the coupler further comprises a coupler sealing surface (horizontal extending portion of coupler, which engages top of the neck; see marked-up fig. 24, and see fig. 30 which illustrates a container fully engaged) configured to receive and seal to a primary reservoir sealing surface. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Medlock (US 3,141,579) in view of Halverson (US 2,873,050).
Regarding claim 2, Medlock discloses all the elements of the claimed invention except the teaching of the staging reservoir includes one or more graduated indicators.
	Halverson teaches device including a staging reservoir 17 which includes one or more graduated indicators for indicating one or more volumes of fluid and usable for measuring a volume of fluid staged in the staging reservoir 17 (see fig. 1 and col. 1, line 71 – col. 2, line 1).
	Thus, it would have been obvious to one of ordinary skill in the art to provide the Medlock staging reservoir to include one or more graduated indicators, as taught by Halverson, in order to provide means to indicate a quantity of fluid within the staging reservoir.
Claim 10, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Battle (2021/0063220) in view of Donoghue (US 3,141,574).
Regarding claims 10 and 11, (in addition to the elements discussed in claim 1) Battle further discloses wherein the device is rotatable to a staging orientation (see paragraph 65). However, Battle is silent to the teaching of the device being further rotatable to a dispensing orientation different from the staging orientation.
Donoghue teaches a device including a staging reservoir 13, wherein the device is rotatable to a staging orientation (fig. 2), and is further rotatable to a dispensing orientation (fig. 3) which is different from the staging orientation, the dispensing orientation (fig. 3) being about a first axis in the first direction beyond the staging orientation (fig. 2) in order to allow for the contents to be completely emptied.
Accordingly, it would have been obvious to one of ordinary skill  to provide the Battle device being further rotatable to a dispensing orientation different from the staging orientation, as taught by Donoghue, in order to allow for the contents to be completely emptied.
Regarding claim 16, Battle discloses wherein the control valve 26a, 27a comprises: a control valve body 27a having a control valve inlet and control valve outlet (see fig. 24); a button shutter 26a having a fluid dispensing path defined therethrough, the button shutter 26a movable between an open position and a closed position (see figs. 24 and 25), wherein the button shutter 26a fluid dispensing path is aligned with the control valve inlet and control valve outlet to allow fluid to pass therethrough when in the open position (see fig. 25), and the button shutter 26a blocks the control valve inlet and control valve outlet from allowing fluid to pass between when in the closed position (see fig. 24); and a button shutter spring 62, 63 that biases the button shutter to the closed position (see fig. 24).
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Battle et al. (US 2021/0063220) in view of Harrold (US 6,186,367).
Regarding claims 3-5, it is noted that Battle discloses wherein the device may include venting to prevent vacuum suction from restricting free flow of the fluid from the container (see paragraph 52). However, Battle is silent to the teaching the coupling including an air return opening including a check valve. 
Harrold teaches a device including a coupling 7 having an air return opening 39 including check valve 38 to allow air into the primary reservoir 9 while preventing fluid from exiting the primary reservoir (i.e. when inverted); the check valve including an air conduit, movable seal (via valve 38) disposed within the check valve body (see fig. 10).
Thus, it would have been obvious to one of ordinary skill  to provide the Battle coupling to include an air return opening including a check valve, as taught by Harrold, in order to provide means to allow air into the primary reservoir 9 while preventing fluid from exiting the primary reservoir (i.e. when inverted).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Battle (2021/0063220) in view of Ceccarellii (US 2007/0059090).
Regarding claim 9, Battle discloses all the elements of the claimed invention except the teaching of the coupler mating surface and primary reservoir mating surface are configured as cooperating press-fit couplings.
	Ceccarelli teaches device wherein the coupler mating surface and primary reservoir mating surface may be configured as cooperating threads or configured as cooperating press-fit couplings (see paragraph 24).
	Accordingly, a person of ordinary skill has good reasons to pursue the known options or finite number of solutions, i.e. the coupler mating surface and primary reservoir mating surface are configured as cooperating press-fit couplings, or the coupler mating surface and primary reservoir mating surface are configured as cooperating threads, for the predictable result of sealingly securing the members, since the finite number of options are within the technical grasp of a person of ordinary skill in the art.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Battle et al. (US 2021/0063220) in view of in view of Donoghue (US 3,141,574) as applied to claims 10 and 11 above, further in view of Harrold (US 6,186,367).
Regarding claims 12-14, it is noted that Battle discloses wherein the device may include venting to prevent vacuum suction from restricting free flow of the fluid from the container (see paragraph 52). However, the combination of Battle and Donoghue is silent to the teaching the coupling including an air return opening including a check valve. 
Harrold teaches a device including a coupling 7 having an air return opening 39 including check valve 38 to allow air into the primary reservoir 9 while preventing fluid from exiting the primary reservoir (i.e. when inverted); the check valve including an air conduit, movable seal (via valve 38) disposed within the check valve body (see fig. 10).
Thus, it would have been obvious to one of ordinary skill  to provide the coupling of the combination of Battle and Harrold to include an air return opening including a check valve, as taught by Harrold, in order to provide means to allow air into the primary reservoir while preventing fluid from exiting the primary reservoir (i.e. when inverted).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Battle et al. (US 2021/0063220) in view of in view of Donoghue (US 3,141,574) and Harrold (US 6,186,367) as applied to claim 13 above, further in view of Pinel (US 2005/0154357).
Regarding claim 15, the combination of Battle, Donoghue and Harrold disclsoses all the elements of the claimed invention except the teaching of the check valve being a duck-bill check valve. 
Pinel teaches a device including a check valve 65 connected to an air return opening to allow air into a primary reservoir (see fig. 3), wherein the check valve may be a duck-bill valve or any one-way valve may be suitable (see paragraph 58).
Accordingly, a person of ordinary skill has good reasons to pursue the known options or finite number of solutions, i.e. a check valve in the form of duck bill valve, as suggested by Pinel, or a ball valve, for the predictable result of preventing back flow, since the finite number of options are within the technical grasp of a person of ordinary skill in the art.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Medlock (US 3,141,579) in view of Donoghue (US 3,141,574).
Regarding claim 19, Medlock discloses wherein the dispensing orientation may be alternative positions (i.e. as illustrated in fig. 6 or alternatively as discussed in col. 3, line 74 – col. 4, lines 2). Medlock discloses all the elements of the claimed invention except the explicit teaching of the dispensing orientation includes rotating the device in the first direction beyond the staging orientation.
	Donoghue teaches a device including a staging reservoir 13, wherein the device includes a dispensing orientation (fig. 3) which is about a first axis in the first direction beyond the staging orientation (fig. 2) in order to allow for the contents to be completely emptied.
	Thus, it would have been obvious to one of ordinary skill  to provide the Medlock the dispensing orientation includes rotating the device in the first direction beyond the staging orientation, as taught by Halverson, in order to allow for the contents to be completely emptied.
	Allowable Subject Matter
Claim 20 would be allowable if rewritten to overcome the claim objection(s), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.K.N/Examiner, Art Unit 3754                                                                                                                                                                                                        
                                                                                                                                                                                             
/Vishal Pancholi/Primary Examiner, Art Unit 3754